brunswick logo [bc_logo.jpg]
 
Exhibit 10.1
 
2008 Brunswick Performance Plan (BPP)
Summary Terms and Conditions

 

Purpose      
Reward achievement of annual goals.
 
Eligibility
 
Key managers and above identified on an individual basis.
 
Performance Period
 
Fiscal year.
 
Performance Measures
 
Funding based on 60% achievement against strategic measures and 40% achievement
against financial measures.  With respect to the 60% strategic measures:
§ For Corporate-level employees,
ü 50% based on the achievement of two Corporate-level goals, and
ü 50% based on the consolidated results of the Division goals.
 
§ For Division leaders,
ü 50% based on the achievement of two Corporate-level goals, and
ü 50% based on the results of their specific Division goals.
 
For the 40% financial portion:
§ For Corporate-level employees,
ü 40% based on Earnings Per Share (EPS), and
ü 60% based on overall Brunswick Value Added (BVA) (defined as profits after-tax
reduced for cost of capital)
 
§ For Division leaders,
ü 40% based on EPS, and
ü 60% based on Division BVA
 
All other eligible division employees will be funded based on achievement of 60%
strategic of their specific division and 40% based on their division-specific
BVA.
 
Funding  Review and Approval
 
The following steps will be taken to review and approve funding:
 
§ CFO will review actual results quarterly to evaluate established accruals.
§ CEO will review performance at end of performance period and recommend funding
to Human Resource and Compensation Committee as appropriate.
§ Committee will review and approve funding as deemed appropriate.
 
Individual Awards
 
Individual awards will be determined on a discretionary basis using overall
approved funding, evaluation of individual performance for the performance
period, target incentives as a percent of salary and covered salary (actual paid
for year).
 
Individuals must be employed at end of performance period to receive an award,
except those terminating due to death or permanent and total disability will be
eligible to receive individual awards.
 
Timing of Award Payments
 
As soon as practical after financial results are confirmed and appropriate
approvals are obtained.
 
Claw Back
 
The Human Resources and Compensation Committee will evaluate the facts and
circumstances of any restatement of earnings due to fraud or intentional
misconduct that results in material noncompliance with any financial reporting
requirement and, in its sole discretion, may require the repayment of all or a
portion of bonus awards from individual(s) responsible for the restatement and
others assigned to salary grade 21 and above, including senior executives, as
deemed appropriate by the Committee.
